                   Case 2:20-cv-00887-RAJ Document 104 Filed 08/04/20 Page 1 of 8




 1                                                           THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9   BLACK LIVES MATTER SEATTLE-                          No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                              DECLARATION OF RYAN WHITNEY
     KYASHNA-TOCHA, ALEXANDER
11   WOLDEAB, NATHALIE GRAHAM,
     AND ALEXANDRA CHEN,
12
                              Plaintiffs,
13
              v.
14
     CITY OF SEATTLE,
15
                              Defendant.
16

17
              I, Ryan Whitney, declare and state as follows:
18
              1.       The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
              2.       I work as a user experience designer and software developer at Tableau Software,
21
     now Salesforce.
22
              3.       After the killing of George Floyd, I joined protests in Seattle to stand up for Black
23
     lives. When I attend protests, I often try to provide support to other protesters. I have walked
24
     protesters to their cars, given people rides home, and flushed eyes with water when medics were
25

26

      WHITNEY DECL. (No. 2:20-cv-00887-RAJ)                                        Perkins Coie LLP
      –1                                                                     1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     149080315.1                                                                  Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 104 Filed 08/04/20 Page 2 of 8




 1   not available. When I have seen people upset, I have tried to de-escalate and calm situations. I
 2   also try document the protests when I can.
 3            4.       Because I have been tear-gassed and fired upon with munitions at earlier
 4   peaceful protests when I did not have such equipment—and I have seen the damage caused
 5   by these tactics—I have now begun to bring a helmet and gas mask to protests. I wear
 6   clothing that will best protect me from injury: long pants, a jacket, and heavy boots.
 7            5.       I arrived at the march on Saturday, July 25, 2020, around 2pm. I attended on my
 8   own. I wore pants, a jacket, heavy boots, and carried my gas mask in my backpack in case of
 9   worst-case scenario. I had ridden my scooter to the protest and carried my helmet with me.
10            6.       The police were much more violent than I was expecting, and the violence was
11   indiscriminate. When I heard booming noises from Pine Street, I put on my gas mask and
12   helmet. Throughout the afternoon, it seemed like SPD was looking to fight, intent on using their
13   weapons.
14            7.       I did not see violence from protesters. Occasionally, during a period of police
15   violence, I would see some object sail back towards the police over the crowd or see a plastic
16   water bottle land near police. I saw a few TNT-brand novelty smoke fireworks that release
17   colored smoke placed between the line of protesters and SPD officers. 1 I saw an officer pick one
18   up and toss it into the back of a civilian pickup truck.
19            8.       At some point, a flash bang grenade exploded right at my feet. The police had
20   thrown it into the crowd, but as it was thrown into an umbrella, it bounced back and exploded on
21   my feet. I flailed around, disoriented. I could feel it explode between my feet. My pants and
22   boots were covered in white powder from the explosion, but they protected me from injury. The
23   explosion was so loud that my ears began to ring significantly. Worried for my hearing, I took a
24   break to step out of the protest to put in ear plugs that I keep in my bag.
25
     1
            This photo taken from the SPD police blotter depicts the smoke bombs that I saw placed
26   alongside the protest route. https://spdblotter.seattle.gov/wp-content/uploads/2020/07/200728-
     8143-4-scaled.jpg
         WHITNEY DECL. (No. 2:20-cv-00887-RAJ)                                     Perkins Coie LLP
         –2                                                                 1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     149080315.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 104 Filed 08/04/20 Page 3 of 8




 1            9.       I also saw a police officer escalate tensions by walking forward to forcefully
 2   snatch away a protester’s umbrella for no apparent reason and smash it. The protester
 3   carrying it was walking backwards, as instructed by police. Moments after this, another
 4   officer pepper sprayed in the direction of someone who was filming and the person next to
 5   him, who had yelled towards the police in response to seeing this happen. It looked to me
 6   like the police were retaliating against protesters. This incident is depicted in a video attached
 7   as Exhibit A. 2 I did not take this video, but I was standing near the person filming, and the video
 8   accurately portrays what I saw.
 9            10.      One notable trend from the July 25 protest was how often police would use
10   force—often handheld pepper spray—against someone retreating as the police line
11   advanced, seemingly for not moving out of the way fast enough. I saw this happen many
12   times.
13            11.      At some point, I saw someone with a blue backpack sitting on a wall on the side
14   of the road, yelling that he could not see and needed help. He seemed disoriented. The police line
15   was advancing with officers walking close to the wall, so he was sitting in their path. He seemed
16   unaware of the approaching police line and I knew he would be hurt by police if he did not
17   move.
18            12.      Another protester in a black helmet and khaki jacket tried to help him. I had seen
19   this person guide others away from the police line earlier in the day. I moved forward to see what
20   the situation was but did not immediately get involved as he was providing assistance and I
21   imagined they needed space. I was immediately pushed back by an approaching officer. The
22   protester told the officer that he trying to move this person who couldn’t see, and I believe the
23   officer was aware of the situation. The two of them immediately began to move backwards, arm-
24   in-arm, away from the police, but were thrown off balance when the officer then shoved the
25   person he was assisting. As the protester providing assistance regained his balance, and while
26
              2
                       This video is available online at https://imgur.com/a/bwUBbPW.
      WHITNEY DECL. (No. 2:20-cv-00887-RAJ)                                       Perkins Coie LLP
      –3                                                                    1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     149080315.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 104 Filed 08/04/20 Page 4 of 8




 1   moving backwards attempted to collect his own belongings, the officer continually grabbed and
 2   shoved him.
 3             13.     I stepped forward to try to help the person in the blue backpack, who was
 4   still in harm’s way. I took hold of his arm and tried to guide him out by the shoulder,
 5   telling him that he was okay and that I was going to guide him out.
 6             14.     A different officer aggressively approached us and cross-checked us with his
 7   baton. We went flying onto the concrete sidewalk and against the bus shelter. Another
 8   officer pepper sprayed the area all around us.
 9             15.     I could not fathom any legitimate reason the police would push us to the
10   ground and pepper spray us. They were not attempting to arrest anyone—not the person in
11   the blue backpack who needed help, nor any of us who tried to pull him out of the path of
12   the police. People were not grabbing back at police as they were being grabbed or resisting in
13   any way; they were just trying to move. After initially getting the person in need onto his feet,
14   we were moving backwards at all times. Shoving us did not make us get out of the way any
15   faster or save the police any time. If police had paused for five seconds to let us help
16   injured people out of the way, the police line could have moved forward faster and with less
17   injury.
18             16.     After shoving and pepper spraying us, the officers moved on. I was eventually
19   able to lift the person in the blue backpack up, walk them to the back of the crowd, and find him
20   a medic, although we were shoved by police officers more on the way.
21             17.     Even though I was wearing protective clothing and a gas mask, I ended up with
22   bruises on my right shin, scrapes on my left elbow, pepper spray in my arms and mouth, and
23   chemical burns on my arms from this incident. The pepper spray got into my coat pockets,
24   soaking my COVID mask, which I didn’t realize until I tried to put it on my face later and it
25   experienced burning. I did not have a second mask and this made wearing mine painful for the
26   rest of the protest and on my ride home.

      WHITNEY DECL. (No. 2:20-cv-00887-RAJ)                                     Perkins Coie LLP
      –4                                                                  1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     149080315.1                                                               Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 104 Filed 08/04/20 Page 5 of 8




 1            18.      I was re-exposed to the pepper spray the day after the protest when I reached into
 2   my jacket pockets, which were still lined with pepper spray. My hands and wrists burned for
 3   hours, into the night.
 4            19.      Today, more than a week after the protest, my shin remains bruised and my hip
 5   and back are still sore from being thrown by police.
 6            20.      Attached as Exhibits B and C are videos that accurately depict this incident that I
 7   experienced. 3 I am visible in the video, wearing a white helmet and olive jacket, attempting to
 8   assist the person in the blue backpack after police attacked the first person who tried to render
 9   aid (wearing a black helmet and khaki coat).
10

11
              Executed this 3rd day of August 2020 at SEATTLE, WASHINGTON.
12
              I declare under penalty of perjury under the laws of the United States and the State of
13
     Washington that the foregoing is true and correct.
14

15
                                                                        By:________________________
16
                                                                                      RYAN WHITNEY
17

18

19

20

21

22

23

24

25
              3
                      I found one of these videos on the Twitter account of Jake Goldstein-Street,
26   https://twitter.com/GoldsteinStreet/status/1287189435071643650, and the other on the Twitter
     account of Simone Reports, https://twitter.com/SimoneReports/status/1287197567772553216.
      WHITNEY DECL. (No. 2:20-cv-00887-RAJ)                                      Perkins Coie LLP
      –5                                                                   1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149080315.1                                                                Fax: 206.359.9000
Case 2:20-cv-00887-RAJ Document 104 Filed 08/04/20 Page 6 of 8




           EXHIBIT A

                 TO BE SHARED
               VIA FILE TRANSFER
Case 2:20-cv-00887-RAJ Document 104 Filed 08/04/20 Page 7 of 8




           EXHIBIT B

                 TO BE SHARED
               VIA FILE TRANSFER
Case 2:20-cv-00887-RAJ Document 104 Filed 08/04/20 Page 8 of 8




           EXHIBIT C

                 TO BE SHARED
               VIA FILE TRANSFER
